UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN CANTRELL ESTRICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00160-MOC-DSC-1)


Submitted:   November 30, 2015            Decided:   December 9, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew G. Pruden, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant.    Jill Westmoreland Rose, Acting
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Cantrell Estrich was convicted by a jury of multiple

counts of health care fraud and related offenses.                         The district

court sentenced Estrich to a total of 63 months’ imprisonment.

On appeal, Estrich argues that the Government committed plain

error    by   vouching    for       the   credibility       of   a     cooperating     co-

conspirator during closing argument.                 We affirm.

      “Vouching       occurs    when      the    prosecutor’s        actions   are     such

that a jury could reasonably believe that the prosecutor was

indicating a personal belief in the credibility of the witness.”

United States v. Lighty, 616 F.3d 321, 359 (4th Cir. 2010).

This determination does not hinge on the exact words employed by

the     prosecutor      but    on      whether      those      words,     in     context,

constitute      “an    attempt       to     replace      the     evidence      with    the

prosecutor’s personal judgments.”                 United States v. Johnson, 587
F.3d 625, 632 (4th Cir. 2009) (internal quotation marks omitted)

(holding that prosecutor’s use of phrases “I’m convinced” and “I

think” in “innocuous, conversational sense” were not vouching).

      Estrich    concedes      that       because   he    did    not    object    to   the

prosecutor’s remarks, his claim is reviewed for plain error.

Under this standard, Estrich must show:                   (1) there was an error,

(2) that is plain, and (3) that affected his substantial rights.

United States v. Olano, 507 U.S. 725, 732, 735-36 (1993).                                An

error affects a defendant’s substantial rights where there is “a

                                             2
reasonable probability that the error affected the outcome of

the trial.”      United States v. Marcus, 560 U.S. 258, 262 (2010).

We will exercise our discretion and reverse a conviction based

on a plain error only where the error “seriously affects the

fairness,      integrity,      or     public        reputation       of     judicial

proceedings.”     Id. at 265 (brackets and internal quotation marks

omitted).

      The    Government      made    the       following   remarks     during      its

rebuttal argument:

            Now, the question was also raised, without [the
      cooperating co-conspirator] what does the government
      have?     And I mentioned that when I spoke to you
      before.    And what do we have without [her]?   Well,
      [she]    came  forward  and   she  provided  truthful
      information.     And you know that it’s truthful
      information because without [her], we have Calvin
      Estrich.

The Government then discussed the evidence against Estrich other

than this witness’s testimony.                 Although Estrich did not object

to   the    Government’s     argument,     the     district    court      sua   sponte

determined     that    the     Government’s         statement    that       the   co-

conspirator was truthful was vouching, and issued a curative

instruction.

      We    conclude   that    the    court’s       curative    instruction        was

sufficient to remedy any error in the Government’s argument.                       In

context, the prosecutor’s statement that the co-conspirator was

truthful unambiguously relied on the evidence rather than on the


                                           3
prosecutor’s personal belief.              The district court’s instruction

clearly informed the jury that any inference that the prosecutor

personally believed the co-conspirator to be truthful would be

improper     and     that     they    should    assess      the     credibility       of

witnesses based on the evidence.                 See United States v. Chong

Lam, 677 F.3d 190, 204 (4th Cir. 2012) (“[J]uries are presumed

to   follow     their        instructions.”      (internal         quotation      marks

omitted)).         Because    the    record    shows    that      any   error    in   the

Government’s argument did not affect the outcome of the trial,

we find that Estrich has failed to show that the asserted error

affected his substantial rights.

      Accordingly, we affirm the judgment of the district court.

We   dispense      with   oral      argument   because      the    facts   and    legal

contentions     are    adequately       presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          4